Citation Nr: 0814505	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-31 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to an increased rating for otitis media of 
the left ear with incus erosion status-post tympanoplasty 
with tympanic disruption or neuropraxia of the quarter 
tympani and altered taste, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a rating in excess of 10 
percent for the left ear otitis media, and granted service 
connection for left ear hearing loss, assigning a separate 
noncompensable (zero percent) rating.

For the reasons addressed in the REMAND section of the 
decision below, the Board finds that additional development 
is warranted with respect to the left ear hearing loss claim.  
Accordingly, this claim will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on her 
part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issue decided herein has 
been completed.

2.  In addition to service connection being in effect for 
left ear hearing loss, evaluated as noncompensable, the 
veteran is also in receipt of a separate compensable rating 
for tinnitus associated with her service-connected otitis 
media.

3.  The veteran is in receipt of the maximum schedular rating 
for her service-connected otitis media.

4.  The record does not reflect that the veteran's service-
connected left ear otitis media presents such an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
ear otitis media are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.87, Diagnostic Code 6200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by letters dated in February 
2003, May 2003, and September 2003, all of which were clearly 
prior to the February 2004 rating decision that is the 
subject of this appeal.  She was also sent additional 
notification regarding this case by letters dated in March 
2006, June 2007, and October 2007.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate her current appellate 
claim, what information and evidence she must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in her possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Further, the March 2006 and June 2007 letters contained the 
specific information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In regard to the aforementioned criteria, the Board notes 
that the VCAA letters noted above satisfy elements (1) and 
(3).  Although none of the aforementioned notification 
letters contained the specific criteria of the relevant 
Diagnostic Code (i.e., element (2)), this information was 
included in the August 2004 Statement of the Case (SOC).  The 
Board also notes that the veteran has actively participated 
in the processing of this case, and the statements submitted 
in support of her claim have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Her familiarity with the pertinent 
criteria for a higher rating is further demonstrated by the 
fact that she has had prior claim(s) for an increased rating 
since service connection was established, as exemplified, in 
part, by a prior Board decision of April 2001 which assigned 
the 10 percent rating for the otitis media.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records are in 
the claims file.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  She has had the 
opportunity to present evidence and argument in support of 
her claim, and has explicitly stated that she does not desire 
a Board hearing in conjunction with this appeal.  Further, 
she was accorded VA medical examinations in May and September 
2005.  Consequently, the Board concludes that the duty to 
assist has been satisfied.  

The Board further notes that, as detailed below, it concludes 
that the veteran is not entitled to an increased schedular 
rating for her service-connected left ear otitis media as a 
matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's 
Office of General Counsel held that the VCAA does not require 
either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).

The Board observes that it has thoroughly reviewed the record 
in conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the veteran has described ongoing 
medical treatment for her left ear otitis media due to 
recurrent infections, as well as the expense of this 
treatment.  However, in evaluating a request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

Under 38 C.F.R. § 4.87, Diagnostic Code 6200, a compensable 
rating of 10 percent for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) is 
warranted during suppuration, or with aural polyps.  This 
Code does not provide for a rating in excess of 10 percent.  
In short, the veteran is already in receipt of the maximum 
schedular rating available for her service-connected left ear 
otitis media under the pertinent Diagnostic Code.  As there 
is no legal basis to assign a higher schedular rating, the 
veteran's appeal must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

The Board acknowledges that Diagnostic Code 6200 states that 
other symptoms such as hearing impairment, labyrinthitis, 
facial nerve paralysis or bone loss of skull are rated 
separately, if present.  Similarly, the provisions of 38 
C.F.R. § 4.87, Diagnostic Code 6201 for nonsuppurative otitis 
media, provide that the disorder is to be evaluated as 
hearing loss.  However, in this case, the record already 
reflects that the veteran is in receipt of a separate 
evaluation for her left ear hearing loss.  She is also in 
receipt of a separate compensable rating of 10 percent for 
tinnitus associated with the otitis media.  No other symptoms 
are shown of the service-connected otitis media that would 
otherwise warrant additional separate evaluations.  

The Board wishes to make it clear that it has no reason to 
doubt that the veteran experiences impairment due to her left 
ear otitis media.  Indeed, the grant of service connection 
constitutes recognition on the part of VA that such 
disability exists.  However, the outcome of this issue is 
determined by the schedular criteria, which, as stated above, 
do not provide for a rating in excess of 10 percent for 
otitis media.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

Here, the Board concurs with the RO's determination that the 
veteran's service-connected left ear otitis media does not 
warrant consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  The Board acknowledges that the 
veteran has received medical treatment for her left ear 
during the pendency of this case; that she reported the 
expense of such treatment; that she had to take time off from 
work for the treatment; and that, during the pendency of this 
case, she had surgical procedures performed on her left ear 
in August 2004 and September 2007, and reported prior surgery 
in April 2002.  Nevertheless, the amount of treatment in this 
case, to include the expense and intermittent surgical 
procedures over the years, does not appear to rise to the 
level of frequent periods of hospitalization necessary to 
warrant an extraschedular rating in this case.  

The Board is also of the opinion that the time lost from work 
to obtain this treatment appears to be adequately compensated 
by the current schedular evaluation, and does not constitute 
marked interference with employment.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent for her service-connected left ear 
otitis media, to include referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1), 
during any portion of the appeal period.  Consequently, the 
benefit sought on appeal is denied.


ORDER

Entitlement to an increased rating for left ear otitis media, 
currently evaluated as 10 percent disabling, is denied.


REMAND

In this case, the Board notes that the veteran was accorded 
VA audiological evaluations in April 2003 and May 2005 to 
evaluate the severity of her service-connected left ear 
hearing loss.  However, on a VA Form 9 (Appeal to the Board) 
dated in March 2007, she stated that her hearing was "worse 
now then in the past," and that she felt she should be 
evaluated again.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95; see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In view of the foregoing, the Board 
concludes that a remand is required to accord the veteran a 
new VA medical examination to evaluate the severity of her 
left ear hearing loss.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, the Board observes that as a remand is otherwise 
required in this case, the veteran should be provided with 
further notification that is in compliance with the Court's 
recent decision in the case of Vazquez- Flores, supra, 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes the 
information described for increased 
rating claim(s) as outlined by the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for her hearing loss 
since May 2005.  After securing any 
necessary release, the RO should obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a new 
examination to address the current 
severity of her service-connected left 
ear hearing loss.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, she should be furnished a 
Supplemental SOC (SSOC), which addresses all of the evidence 
obtained since the last SSOC in January 2008, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


